EXHIBIT 8
                                Bank
                            '


                                mm» mm (Mnnkntlml'
                                                                                                                                                            GENERAL BUSINESS RESOLUTION
                                             9'33Corporatton
                                               ».
                                             It;             {xiLimtted Liability                             Co (LLC)     :LtPartnership :::§§Unincorporated Association F‘tSote Ploprietor

                                                            .
                                                                                                                                                                        35 KERMIT PL
                                35 KERMIT           PLACE                 L_Lc                                                                                     BROOKLYN. NY 11218-1610
                                           Business                Name (Including DBA                 tf   Applicable)                                                 Address

                   RESOLVED,                                    named above, at any one or more of its otﬂoee or branches. be and it hereby is designated as a
                                       that the Ftnancist Institution
                   Financtat institutionof end depository for the tunds of this Business. which may be withdrawn on chucks. drafts. advice: of debit, notes or other
                   orders tor the payment 0! monles (tnctudlng etectrontc orders) bearing the stgneture at. or as othemtse authorized by\ any one (1) of the
                   foltowlng otﬁcers, employees. members or agents of thts Bustness ('Agents‘)t whose actual stgnatures are shown below:

                   Pn‘ntNamc                                                                                                     Signature
                                                                                   _



  ‘




                   oARLorrA NORTON                                                                                               x            4e:
                                                                                                                                                             (
                   TAMIRYNORTON                                                                                                $5;                  {I              L"
                                                                                                                                                                         .-   -
                                                                                                                                                                                  ..   ,
                                                                                                                                                                                           .
                                                                                                                                                                                                       _




                                                                                                                                               MDPQ‘“
                                                                                                                                                                                                                          i




                   'THEMTNORTON                                                                                                  x

                   JOSEPHSNORTON                                                                                             ...——
                                                                                                                                     “?_ﬁ ,/€er—__;ﬁ

                                                                                                                                     X
                                                                                                                                     x

                   FURTHER RESOLVED,       that the depositor agrees to be bound                                        by the terms of the applicable Deposit Account Agreementts). as may be
                   revised or amended tram ttme to time.                                                                                                _




          -
                   FURTHER RESOLVED.            that the Ftnanctal Institution may honor all such checks and other Instruments for the payment or delivery of money or
                                                                                                                                       Institution or to any slgnor or other
                   property when stgned as authorized above. regardless of amount. tnctudlng any payable to the Financial
                   otneer or employees of the oorporatton or to cash or bearer, and may receive the same In payment of or as security for the personal
                   indebtedness of any signer or other ofﬁcer or employee or other person to the Financial Institution or in any transactton whether or not known to
                   be tor the personal beneﬁt at any such person, without Inquiry as to-the ctrcumstanoes of their issue or the dtsposttlon 0! their proceeds. and
                   without liabtlily lo the Financial Institution. and with obligation upon the Finenctat institution to tnqutre whether the
                                                                                                                                             name be drawn or requtred tor
      V            the corpotation‘s         business or beneﬁt.                                                                         ‘.




                   FURTHER RESOLVED.                              that   any one (1)0! such Agents              isauthorized to endorse att checks. drafts. notes and other Items payable to or owned
                   by   this    Business tor depositwittt the Financial                          institution.   or tor collection or dtsoount by the Ftnanctal Institution, and to accept drafts and other
                                                                                                                                                -

                   items payable at the Financtal                         tnstttutton.


                   FURTHER RESOLVEﬁ,      that the Bank ts authorized to conduct Debtt                                         CarthTM Cam                  transactions in accordance with Financial Institution's
                   Vtsa Debit Cardﬁppt‘mtlon and Agreement for Businesses.                                                                          -




                   FURTHER RESOLVED,                 above named agents are authorized and empowered to execute such other agreements, including. but not
                                                                   that the
                   limited to.,speetat depositaryagreements and arrangements regarding the manner, conditions or purposes tor whtch lands, checks or items of
                   the Bustness may be deposited. collected. or w‘tthdrawn and to perform such othe! acts as they deem reasonably necessary to carry out the
                   provisions 0! these resolutions.

                   FURTHER RESOLVED.                               that the authority hereby conferred   upon the above numed Agents shatt he and remains tn full force and etteet until
                                                                                         have been dettvered to and reoetved by the Ftnanciat Insatutton at the location Where an account is
              -'



                   written notice of the revocation thereot shat!                                                                                                        '




                   matntetned and Ftnanctat                        Institution   has had a reasonabte period of time to act upon such notice.

                   I HEREBY CERTIFY, that the Agents. whose names and         signature appear above. are hereby amhorized to open and maintain a deposit
                   account or accounts at the Business with the Fhandat tnstitutton. subiect to the terms and conditions in the applicabte Account agreementts).
                   as may be amended from time to time.

                   1   FURTHER OERTtFY                           that the persons            named above oewpy        the positlons set forth opposite their respective names and signatures; that the
                   foregoing resolutions                now            stand of record on the books of the Business; that they are            in tut! force and eﬁeyt and have not been modiﬁed In any
                                                                                                                                                                                                               .
                                                                                                                                                                                                           .
                   mannerwhatsoever.

                   For Gorporatlons.               in           case the Secretary or other oertlfytng otﬁcer is designated by the toregohg resdultons as one of the stgning                         otttcers. this

                   oedtlicate should ateo                       be signed by a second Ottloer or Director of the Corporation.                                                                                         .




                   TAMIR NORTON                                                                                                  X
                   Print   Name                                                                                                  Signature




                       Member          .
                                                        -                                                                            0710312014
                                                                   '

                   me                                                                    -
                                                                                                                                     Date


                   Nov.    mean to nuum
                                   t




CONFIDENTIAL                                                                                                                                                                                           TD—ECP—0000091
                        Bank
                   ‘

                        Itmuiw’s     Monomwnlcnt nnnh‘
                                                                                                                                      GENERAL BUSINESS RESOLUTION
                                                     Corporation      x Limited   Liability   Co (LLC)    Partnership                 Unincorporated Association                           Sole Proprietor

                                            ‘
                                                                                                                                                               35 K       ‘t
                                                                                                                                                                               P
                        35 Kermit Ptaoe LLC                                                                                                                  Brooklirrimti‘t’      362:8
                                     Business             Name     (Including   DBA   tr'
                                                                                            Applicabie)                                                         Address

         RESOLVED,      that the Financial institution named above, at any one or more of its offices or branches. be and it hereby is designated as a
         Financiai Institution of and depository for the funds of this Business, which may be withdrawn on checks, drafts‘ advices of debit. notes or other
         orders for the payment of monies (including etectronic orders) bearing the signature of, or as otherwise authorized by, any one (1) of the
         following ofﬁcers, employees, members or agents of this Business (“Agents"), whose actual signatures are shown below:




                                                                                                                                       Q
                                                                                                                                                         )

         Print   Name                                                                                        Signature

                                                                                                                                                       Mam“.
         Carlotta NOrton
                                                                                                                                       v           ‘




                                                                                                                                                         ’9‘]
                                                                                                             J                               .


          Thema        Norton                                                                                N (My-.-                   .




          Tamtr Norton                                                                                       X
                                                                                                            X

                                                                                                             X

                                                                                                            X

         FURTHER RESOLVED,                               that the depositor agrees to be       bound by the terms of          the apptioabie Deposit               Account Agreement(s), as may be
         rev-‘sed or           amended           from time to time.

     FURTHER RESOLVED.            that the Financial Institution may honor all such checks and other instruments for the payment or detivery of money or
     property when signed as authorized above regardless of amount, including any payable to the Financial institution or to any slgnor or other
     ofﬁcer or employees or' the corporation or to cash or bearer, and may receive the same in payment of or as security for the personal
     indebtedness of any Signor or other ofﬁcer or emptoyee or other person to the Financial institution or in any transaction whether or not known to
     be for the personal benefit of any such person, without inquiry as to the circumstances of their issue or the diapositlon of their proceeds, and
     without liability to the Financiat Institution, and with obligation up0n the Financial Institution to inquire whether the same be drawn or required for
     the corporation’s business or beneﬁt.

     FURTHER RESOLVED.        that any one (1) of such Agents is authorized to endorse att checks. drafts. notes and other items payable to or owned
     by     Business for deposit with the Financial Institution. or for collection or discount by the Financial Institution, and to accept drafts and other
            this
     items payable at the Financial Institution.

     FURTHER RESOLVED, that the Bank is authorized to conducz Debit Card/ATM Card transactions                                                            in   accordance with Financial        Institution’s

     Visa Debit Card Application and Agreement for Businesses.

     FURTHER RESOLVED,               above named agents are authorized and empowered to execute such other agreements, including. but not
                                                        that the
                                agreements and arrangements regarding the manner. conditions or purposes for which funds, checks or items of
     limited to. special depository
     the Business may be dep0sited, coltected, or withdrawn and to perform such other acts as they deem reasonably necessary to carry out the
     provisions of these resolutions

     FURTHER RESOLVED,                                  that the authority hereby conferred  upon the above named Agents shall be and remains in full force and effect until
     written notice of the revocation thereof shall                          have been delivered to and received by the Financial institution at the location where an account is
     maintained and Financial Institution                            has had a reasonable period of time to act upon such notice.

     I HEREBY CERTIFY, that the Agents, whose names and signature appear above, are hereby authorized to open and maintain a deposit
     account or accounts of the Business with the Financial institution, subject to the terms and conditions in the applicable Account agreement(s),
     as may be amended from time to time.

     I    FURTHER CERTIFY                             that the   persons named above occupy the positions set forth opposite their respective names and signatures; that the
     foregoing resotutions                           now stand    of record on the books of the Business; that they are in full force and effect and have not been modiﬁed in any
     manner whatsoever.




                                                                                                                          W
     For Corporations,                          in   case the Secretary or other certifying ofﬁcer is designated by the foregoing resolutions as one of the signing ofﬁcers.                           this

     certiﬁcate should also be signed by a                          second Ofﬁcer or Director of the Corporation.              //‘_




     Carlotta Norton
     Print   Name
                                       IThema Norton                                                       X \/
                                                                                                           Slgn’ature
                                                                                                                         "'
                                                                                                                               JWW
                                                                                                            BI     e,”                      > "   v"


     Manager           l       Member
     This                                                                                                   Date


     [2610112014           !
                               10   Bank,   NA.




CONFIDENTIAL                                                                                                                                                                                 TD-ECP-0000092
                '




                              Bank
                           Amarka’s   Mon Convenient sank‘
                                                                                                                                           GENERAL BUSINESS RESOLUTION
                                               EiCorporation EtiLimited                Liability     Co   (LLC) DPartnership CIUnincorporated Association USole Proprietor
                                           ,
                                                                                                                                                                     35 Kermit PI
                           35 Kermit            pl   LLC                                                                                                                   NY   11218
                                                                                                                                                               Brooklyn
                                      Business              Name        (including    DBA    if   Applicable)                                                      Address

        RESOLVED,                                   named above. at any one or more of its ofﬁces or branches, be and it hereby is designated as a
                                    that the Financial Institution
                               and depository for the funds of this Business. which may be withdrawn on checks. drafts. advices of debit, notes or other
        Financial Institution of
        orders for the payment of monies (including electronic orders) bearing the signature of. or as othetwise authorized by. any one (1) of the
        following ofﬁcers, employees. members or agents of this Business (“Agents"), whose actual agnatures are shown below:

        Print       Name

         Carlotta Norton
                                                                                                                         Signature



                                                                                                                         x
                                                                                                                                         IWM
                                                                                                                                           /‘
                                                                                                                                     - “"‘M:
                                                                                                                                                    ”Ilr-I‘"
                                                                                                                                                         ‘h




         Thema T Norton                                                                                                  X      (                       ..-,__~.___,-.,—

                                                                                                                                          6??
                                                                                                                                      .


                                                                                                                                ”'7”
         Tamlr        Y   Norton                                                                                         X
        Joseph 3 Norton                                                                                                  x

                                                                                                                         X

                                                                                                                         X
        FURTHER RESOLVED,                                 that the depositor        agrees   to   be bound by the terms of           the applicable Deposit            Account Agreement(s), as    may   be
        revised or            amended from time                 to time.

        FURTHER RESOLVED,                                 may honor all such checks and other instruments for the payment or delivery of money or
                                                          that the Financial Institution
        property          when signed as
                                authorized above. regardless of amount. including any payable to the Financial institution or to any Signor or other
        ofﬁcer or employees of the corporation or to cash or bearer. and may receive the same in payment of or as security for the personal
        indebtedness Of any signer or other ofﬁcer or employee or other person to the Financial Institution or in any transaction whether or not known to
        be for the personal beneﬁt 01 any such person. without inquiry as to the circumstances of their issue or the disposition of their proceeds. and
        without liability to the Financial Institution. and with obligation upon the Financial Institution to inquire whether the same be drawn or required for
        the corporation's business or benefit.

        FURTHER RESOLVED,                              that   any one      (1)   of such Agents     isauthorized to endorse ail checks, drafts, notes and other items payable to or owned
        by this Business for deposit with the Financial                              Institution,   or for collection or discount by the Financial institution. and to accept drafts and other
        items payable at the F inancial Institution.

     FURTHER RESOLVED, that the Bank is authorized to conduct Debit Card/ATM Card transactions                                                                in   accordance with Financial   Institution's
     Visa Debit Card Application and Agreement for Businesses.

     FURTHER RESOLVED,                                    above named agents are authorized and empowered to execute such other agreements, including. but not
                                                          that the
     limited to. special depository                  agreements and arrangements regarding the manner, conditions or purposes for which funds. checks or items of
    the Business                   may     be deposited, collected, or withdrawn and to perform such other acts as they deem reasonably necessary to carry out the
     provisions of these resolutions.

     FURTHER RESOLVED,                                 that the authority hereby conferred      upon the above named Agents shall be and remains in full force and effect until
    written notice of the revocation thereof shall                              have been delivered to and received by the Financial Institution at the beaten where an account is
    maintained and Financial                              Institution   has had a reasonable period of time to act upon such notice.

    I    HEREBY CERTIFY,                             that the Agents,        whose names and             signature appear above, are hereby authorized to open and maintain a deposit
    account or accounts of the Business with the Financial                                        Institution, subject to the terms and conditions In the applicable Account agreement(s),
    as may be amended from time to time.

    i    FURTHER CERTIFY                             that the persons        named above occupy            the positions set forth opposite their respective              names and signatures; that the
    foregoing resolutions                           now   stand of record on the books of the Business; that they are                 in full   force   and   effect   and have not been modiﬁed In any
    manner whatsoever.

    For Corporations,                          in   case the Secretary or other certifying ofﬁcer is designated by the foregoing resolutions as one of he signing ofﬁcers.                            this
    certiﬁcate should also                          be signed by a second Ofﬁcer or Director of the Corporation.


    Carlotta Norton                   Theme T              Norton                                                    X
                                                                                                                                W‘-
    Print    Name                                                                                                    ﬁgnature



    Sﬂcfy/ﬁw‘s'                                                   &
                                                                                                                               milHIZ/IK
                                                                                                                                      '         '
    Title                                                                                                             Date


    Rev. 01/2014          I
                              TD   Bank.   NA.




CONFIDENTIAL                                                                                                                                                                               TD-ECP-0000093
                     Bank                                                                                 NEW BUSINESS ACCOUNT                                                                                                                                              M                94004
            [3
                     IN- nu» aw.“ ln-
                                                                                                 .




                                                                                                                                                 accoum                 NUMBER:
                                                                                                                                                                                                             "
                                                                                                                                                                                                                 —7453



                                                                                                                                                                ﬂ_
                                          RC ‘3:                                                                                   3968
                         island (12
    REGtON: NYC MEEMLOng                                                                                                                                                           717
                                         Plus 0kg                                                                                                .TYPECODE:
           ACCOUNT:   TD Bus Convenience
    TYPE OF                                                                          ‘

                                                                                                                                               DATE OPENED:
                                                                                                                                                                                 @0320”
                                                    Boume
                                                                                             .



                                            Sonia
    OPENED BY:                                                                                                                                                                                                                    PO Boxes)                             .


                                                                                                                                                UN:                                LEGAL ADDRESS:                           (Na




                                                                                                                                                                 w
            BUSINESS NAME I MMUNG
                                                                   ADDRESS:
                                                                                                                                            -oas4                                            35 KERMIT PL
                                                                                                                                                                                                                                                                             NY             11218-1810
        35 KERMIT PLACE LLG                                                                                                                                                                  BROOKLYN




                                                                                                                                                               M#
        _35__KERMIT                  PL




                                                                                                                                                                "f
                                                                                                                 '



                                                                                                      USA                                            1'1213-1ﬂﬂ
        Eooxunmy                                                                                                                                  Entertha                       RM Number:
                                                                                                                          Ir   Existing Customer,
        Veriﬁcation:                                           .
                                                                                                                                                                                                                                      F,__.—'—-————-

            Account Relaltonshlp:
                                                            gﬂmﬂon or LLG-wlagners                                                                                                   ResoiutlonlConsam
                                                                                                                                                                   Form alien Docs &
            Addlttoual Account
                               Verlllcauom                                      E Buslneslenuly Domsmentatlonz‘                                                                                                                                                -




                                                                                                                                               IMPORTANT INFORMATSON
                                                                                                                                                           tn account.

                                                                     Insulullmu Ia obldnmmty
                                                                                                                      .
                                                                                                  Inducord Intom‘uan nut
                                                                                                                          Hmuﬁes cull pllﬂm who opens
                                                                                                                    mu‘pl 0! ma Dumas; 03905.!
                                                                                                                                                                   ws‘mss           0! W935 and
                                                                                                                                                                                mo Amtrak“:
                                                                                                                                                                                                                                                    8mm
                                                                                                                                                                                                                                      W$ Mum“. N1 afdm
            You, W!
            Bum.“ Fa:
                              W:W.
                              s;
                                “huh govern mu
                                sew.
                                                 Wm
                                        Ftdualllw toqumsdl ﬁnmcin! mnod am» [as ‘AawmIholder']. BWJIMQC
                                          mﬁom-mts)       cum  humus
                                                                     W9}! 10 am; "A
                                                                        M&A‘ﬂﬂ mnis
                                                                                mm‘
                                                                                          (the ‘Bm’ﬂ. You
                                                                                    h lht ﬂushess Dem} Amount ,
                                                                                                                 .’
                                                                                                                          m6   (w
                                                                                                                            Busmss
                                                                                                                                   Acocmlhn

                                                                                                                                    m:
                                                                                                                                         ’
                                                                                                                                             04
                                                                                                                                                mo
                                                                                                                                                   .
                                                                                                                                                    :1! mo wzml

                                                                                                                                                         and         Fun

                                                                                                                                                                     w:
                                                                                                                                                                                       undemda
                                                                                                                                                                                 swash!”
                                                                                                                                                                               uvhcrizo mu ﬁe n‘do,
                                                                                                                                                                                                       ‘
                                                                                                                                                                                                                              um
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                             Wimard
    .
            5mm ohm        ageeemu. ‘o be bound by tho (ms  and        as so:
                                                                                                             as um
                                                                                                                                            vmusls) o:  gxwaxmtm         hunky
                                                                                                                                                                                           WWW: W5).
                                                                                                                                                       andmnﬂa‘a’m Ihs awn, £1 a:- Bmk deem»:
                                     m perm 1mm WWW“                                respoa mac swam (sad:
                                            [tom rmnlo rm».
            Ihmlu. as armamo mcybqnmmted nab»                       mtwwnh                                                  :1. m
                                                                                                                                  oormuionvws opm‘m                              ropon'ng agency                                                                                                           a
                                                                                                                                             emknm dab reﬁning 1m consume!
            lfrw. Iha
            Ron Yum
                               '1de
                               lomaul oonsumnr repom calm?»
                                    raw.
                                                            Iowa”: 1er  «on
                                                                aMmeal'on
                                                                                l‘n‘ad paras, Md! 2: a



                                                                       ﬂown s: a (Mo!
                                                                                                       omyml.’ Iepod'm a
                                                                                                                          you
                                                                                                                                    eon‘a'md in such   mm «MM.                         tho   9mm pw/An m5 mm
                                                                                                                                                                                                                                       _




                                                                                                                                                                                                                                                                                    '




            orls     mm»unab‘sloopenn
            mqu‘md by cpp‘zzw m.
             m: szdon does rd up» In 11.8. term :5 me
                    m: numb»: sham  on   ms
                                                          depos'a

                                           mnusidonlafem. undo: pawl: 06
                                                                               We
                                                                         porim.w«,
                                                                 cmodmpamv Hlnﬁfafm
                                                                                           (0* mo

                                                                                         5 exam»  tom
                                                                                                              «wan; to: 2 mm»: m bummed
                                                                                                            wmb'm.      or 0:) ho
                                                                                                                                          \M momma. m‘ly that
                                                                                                                                    Awowtnmr has
                                                                                                                       or (:1 I710 ms has AW?!
                                                                                                                                          Weed
                                                                                                                                                     mm                      Wm
                                                                                                                                                                              m                                                                {c   mAwmmm
                                                                                                                                                                                                                                                    named
                                                                                                                                                                                                                                                WMWWM     1m Ammo: u
                                                                                                                                                                                                                                                         no!   been
                                                                                                                                                                                                                                                                            (1m
                                                                                                                                                                                                                                                                                Ind
                                                                                                                                                                                                                                                                                by» law» Rama»
                                                                                                                                                                                                                                                                                             n-
               1.
                                      Awmmr           udcmwqu’rq beam: (3)as   the
                                                                                   a         roped n1 Nomi or 6355!:de                    mm
                                                                               ms: to mmmad'm
                    11»              Is not subfad‘ta                            9   a rank:
                               swan 038) ma! mo'Awo-nWBInd
                               mast mad lo bichqmm'im
                                             :03. wtmwwhxl'm 3 us.
                                                                   tas‘slem 05m).                                                                                                       :o bac'mp “walk:
                                                                                                                                                                                                           because mo             [as                                                        War
                     3.        The Amman: £3

             GonIﬁcam-m lnntmcﬁons. You
                                             uotsout       mm                   mm        2 above 1910
                                                                                               an [ax
                                                                                                                 Mm: has bum  ratiﬁed by the IRS

                                                                                                            or for any cum lease".
                                                                                                                 mum                For ml. ulna m:nabm.
                                                                                                                                                                   I
                                                                                                                                                                      i: meat» suﬁeot
                                                                                                                                                                     does
                                                                                                                                                          other 'Jun Wows!
                                                                                                                                                                          no!
                                                                                                                                                                                  umwmaomwu
                                                                                                                                                                              app». For manna
                                                                                                                                                                            Ind (Minds. you
                                                                                                                                                                                                  Nuns! pab.
                                                                                                                                                                                                           Hm
                                                                                                                                                                                                  ml man?“ 10     lbs
                                                                                                                                                                                                                      or abandon“ d
                                                                                                                                                                                                                               buyer:
                                                                                                                                                                                                                                                        w
                                                                                                                                                                                                                                                                             swimCWGM
                                                                                                                                                                                                                                                                                dm
                                                                                                                                                 . pzymmh              9mm?
             Mod In            um
                           i“ mam! Ind dh‘dmdl
              sorted p'opuly. eamval‘oos
                                         dam.
                                               «1‘»
                                                       mam                               to an
                                                                                                      .



                                                                                                       tel'mnml Anatomy! (IRA) and,
                                                                                                          Mst1
                                                                                                                                    ;u
                                                                                                                                                           ’                 “nu ma  camncauom
                                                                                                                                                                                        ohm:
                                                                                                                                                                                                    roqokcd  lo wold backup MmhoIdIna.
                                                                                                                                                                                                                 " onm
                 a
                 nus! plm’d!         m     mmoldw‘ wind               ma
                                                                        TIN.                                                              1‘           -' 10
                                                                                                                                                               any      p.

                  I ha Iniomll Revenuo 8
                                         owlce deal not roqulw yanror
                                                                                                                     ,2
                                                                                                                                                                                                                                                                        mm          rwmbu), your palms!

                 Reiuloniup Gonna!
                 D  87 ducking 1M5 box
                                       and swing beam. you. ,___
                 dtcdn‘m 3060an lo moel tho
                 dates;
                                            Mina requiemwl on (he
                                                                 ______...__,_,___._-
                                                                             ﬂuslmss                        a
                                                                                                            noWs
                                                                                                                                                       avlnociza uh.
                                                                                                                                                     madmca
                                                                                                                                                                                 nanho use mu mutton _,_._..—account 3'9 Bush“: Depth WAgreemem for
                                                                                                                                                                            Cheating Plus         a Bumusmomm Checking
                                                                                                                                                                                                                                           _(rasl        t diam     d



                 Authorized Representative(s)l$lgnar(s)z




    3
        _


             -
                     L




                     ,
                               _




                      Ve rlﬁcalion:
                      it
                                     —Dale 0! Birth



                              Existing Persona!


                          DataSEmed:
                          r
                                                            __"__.—-


                                                                        ’wSLF
                                                                                Signature

                                                                       CARLOTTA NORTON
                                                                               Printed




                                                    Cusiomer, ﬁnial the RM Number:

                                                    :1:      kg
                                                                                                     Nam:
                                                                                                                      %
                                                                                                                      ___(—~—_P_.——-—-_.
                                                                                                                          ‘


                                                                                                                      _§§l$____ _ _.
                                                                                                                                               TIN



                                                                                                                                                               .   v
                                                                                                                                                                       .1




                                                                                                                                                                        1
                                                                                                                                                                            __     ,_
                                                                                                                                                                                       L




                                                                                                                                                                                        Vcﬁﬂcauan:
                                                                                                                                                                                                    - Dale       01mm


                                                                                                                                                                                        u sxtsung Pusonal Cuslomer.



                                                                                                                                                                                        :-
                                                                                                                                                                                           One Signed:
                                                                                                                                                                                                                        '




                                                                                                                                                                                                                        1/5 / iGV“
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                Signahxo

                                                                                                                                                                                                                                      TAMIR Y NORTON
                                                                                                                                                                                                                                            Plinlw




                                                                                                                                                                                                                                      Enumhe RM Number.
                                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                                              Nam
                                                                                                                                                                                                                                                                            '—
                                                                                                                                                                                                                                                                             —5324
                                                                                                                                                                                                                                                                                                  7
                                                                                                                                                                                                                                                                                                “N833      '--—— --
                                                                                                                                                                                                                                                                                                                   J




                                                                                                                                                                                                                                                                                                                   _,




                                                                                                                                            ﬂ
                                                                                                                           ,/
                                                                                                                                                                                                    ...,—-
                                                                                                                                                                                                                              /’
                                                                                                                 I

                                                                                                                                                                                   .
                                                                                                                                                                                                                        H__‘______’___\

                          L                                                          Sﬂnallﬂo
                                                                                                                                                                            .J             L
                                                                                                                                                                                                U                                     JOSPEH S NORTON
                                                                                                                                                                                                                                                        Signatule
                                                                                                                                                                                                                                                                                        »                      _




                                                                                                                                                                                                                 _

                                                                           THEMA T NORTON                                                                                                                                                       Pllnmd             Rama
                      _‘                                                                                                                                                                                                                   _




                                           Date 0! Binh
                                                            __     '
                                                                                 ?ﬂnled                   Mama
                                                                                                                          ,IQL—                 1m
                                                                                                                                                                                             Veﬂncaﬂon:
                                                                                                                                                                                                                 Dsteoimdh
                                                                                                                                                                                                                                                                                _
                                                                                                                                                                                                                                                                                              -3295
                                                                                                                                                                                                                                                                                                  TIN



                                                                                                 #,___.___._,_._..___.                                                                                                                                        RM Numbec _                             __
                           Vcdﬁcaﬁon:                       ___,
                                                                                                                                                                                                  Existing Patsona!
                                                                                                                                                                                                                    Customer. Enter the
                                                                                                                                                                                             if
                                                                                          RM Number.                           09§Q0022316822
                              1! (2:4an
                                        Peisonnl Customer. Enlerthe
                                                                                                                                                                                                                                                    _
                                                                                                                                                                                                                                                                        _,_..._____—r-.—.
                                                                                                                                                                                               Dale Slgnad:
                                                                                0)                   2C3
                                                                                                                                    “MAW;- SmMmuiloW-W
                                                                                                            g
                              Daleslgned:                    731$!                       I




                                                                                                                               .




CONFIDENTIAL                                                                                                                                                                                                                                                                                  TD-ECP-0000582
                                “3““
                   iii?
                                A'ilmirr.   um-     IhnvuI—‘im     Eur“                                                   BUSINESS ACCOUNT MAINTENANCE
              REGION:                       NYC           Metro/Long Island (15                                           Re   #:            5446          ACCOUNT NUMBER:                                   -7453                                                1M
              BANK REPRESENTATIVE: Marsha N                                                              Spring                                            DATE FORM PRINTED:                        12/20/2016

              BUSINESS TYPE:                                           Limited Liability                 Company                                                           ADD’L ACCOUNT':
              STATUS:                        Updating Authorized SigneriS)                                                                                                 ADD’L ACCOU NT”:                                                      _
                                                                                                                                                                           *
                                                                                                                                                                            Must have the same               titling; i!   not a separate form             must be completed.
                   BUSINESS NAME I MAtLlNG ADDRESS:                                                                                                    TIN:

                   35 Kermit Place LLC                                                                                                              _0364                                LEGAL ADDRESS:                    (No   po Boxes)
              (@13-               Kti        rm“- Q‘cu? L.                                                                                                                              35 Kermit H309
          (Rwandan
                                                           ,
                                                                       Mq              i   i    {M 9                                                                                    Brooklyn       NY     11218

                                                                                                                                                                                            BUSINESS PHONE:                      (718)     495—3738



                        Updated Business Documentation Obtained                                                                (ATTACH TO       Pom)   :    General Business Resolution

                                                                                                                                                    iMPORTANT iNFORMATION
                                            Federal law requires                        all     ﬁnancial Institutions to obtain, verify and rocord Information that identities each person                                                 who opens           an account.
          Ifyou. the undersigned, as authorized representativem oi the business named above (the 'ACCDUnthOIdeK') are personally liable for the Accounthoider’s obligations with respect to the
          account (such as the Accounthoiders pnndpalcs), owner(s) or guarantoris». you hereby authorize the Bank to. from time to time, request consumer reports containing references
          about you from third parties. such as a consumer reporting agency. in connection with opening and malntalning the account. if TD Bank. NA. (the 'Bank") declines or is othenvtae
          unable to open a. deposit account as a result at any information contained in such consumer reporﬂs). the Bank will provide such notice containing data regarding the consumer
          reporting agency as requlred by applicabie iawv

         This sectien does not appiy to                                         US.   non-residentaiiens.                 Under penaity of perjury, you. the undersigned             certify that:

          1. The number shown on this form Is the Accounthoidei‘s correct taxpayer identiﬁcation number (er the Accounthotder Is waiting for a number to be issued to the Accounthoider); amt
         2.  The Accouniholder is not subject to backup withholding because: (a) the Accounthoider is exempt from backup withholding, or (b) the Accounthoider has not been notiﬁed by the
             internal Revenue Service (tRS) that the Accounthotder is subject to backup withholding as a result of a Yatiure to report ati interest or dividends, o:
                                                                                                                                                                     (c) the iRS has notiﬁed the
             Accounthoider that the Accounthoide! is no tonger subject to backup withholding; and
         3.  The Accounthoider is a US. person ﬁnciuding a U.S. resident alien): and
         4 The Foreign AccouhtTax Compliance Act (FATCA) code entered on this form [If any) Indicating that the payee ls exempt from FATCA reporting. is correct.
         Certification Instructions. You must cross out item 2 above          the Accounthoider has been notified by the IRS that the Accounthotder is currently subject to backup withholding
                                                                                                                                    if


         because the Accuunthoider has ialied to report all tnterestand dividends on the Accountholder's tax return or for any other reason. For rea' estate transactions. item 2 does not apply.
         For mortgage interest paid, aoqu‘sition or abandonment of secured pmpeﬂy. cancellation of debt. contributions to an individuai retirement arrangement (tRA). and generally, payments
         other than interest and dividends. you are not required to sign the Certiﬁcation, but you must provide the Accounthotder's correct TIN.
            The Internal Revenue Service does not requlro your at tho Itccounkholder's consent to any provision of this document othur than the certiﬁcation roqulnd to avoid backup withholding.
     Relationship Consent
     C] By checking this box and signing below. you.                                            —______4
                                                                                       authcrize the Bank to use lhn balance from                                                                ___...._
                                                                                                                                             (test 4 digis oi ecoeunt numbet). ywr pereznat checking account
     to meet the balance requremant on the Acmtinmmers Business Convenimc‘e Checking Plus or Business Premier Checking account. See Business Depoait Acccunt Ag'aement far details.


     Authorized Representative(s)lstghers:
                   r                                                            '7                                                                            -i
                                                                                                                                                                       r                                                                                                                “i




                       1‘                                                                                  '*'   ‘
               .




     V:
                                             I




                                                                                                                                                                                        _
               L                                                                                                                                              .1       L                                                                                                                .1
                                                                                               Signature                                                                                                                      Signature

                                                                                      Cadona Norton                                                                                                                         “ﬂiema Norton
                                                                                                                                                                       H
                                                                                                                                    -me
                                                                                                                                                                                                                                                     ..   ..




                                                                                                        Name                                                                                                                              Name
                                                                                        i3}    hted                                                                                                                        Printed
                                                                                                                                                                                                                                                                 -2ms
                                                                                                                                              TIN                                         Date of    aw»                         .
                                                                                                                                                                                                                                                                       7m
          Verification:                                    _»                    lion Completed                                                                            Veriﬁcation:                       Veriﬁcation Completed

          if       Existing Personal Customer, Enter the                                        RM Number:                                                                 Ii   Existing Personal Customer. Enter the                RM   Number:                  ,   w
          Date Signed:                           10mm? 5                                                                                                                   Date Signed;          10/20/2016
          :-
                                                                                                                                                              w        r                                                                                                                ”i
                                                                                                                               N_._.“_......‘
                                                        v"-
                                                                                               “‘0..-
                                                                                                        K‘" Mn»
                                                                   t
                                                                           ’7’“




                            _
     .L                                                                                                                                                       .1       L                                                                                                                .4

                                                                                           Signature                                                                                                                         Signature

                                                                                       Tamir Nonon
                                             ___.              '       i   ._                                                                                      '   "
                                                                                       Prented      Name                                                                                                                   Printed    Name
                                                                                                                     __
                                                                                                                                    -7833                                                              5__                                                             ____
                            Date of          Birth                                                                                            TiN                                         Date   of Birth                                                              TIN
                                                              Veriﬁcation Completed
         Veriﬁcation:
                                                                                                                                    ”7                                 Veriﬁcation:                           _S_‘?_|§a                                                       , .....


         ll   Existing Persona! Customer, Enter the                                            RM   Number:                                                            if       Existing Personal    Customer. Enter the             RM   Number:

     Date Signed:                            12/20/2016                                                                                                                Date Signed:
                                                                                                                                         >




  Rev.    mom               i
                                 ‘rD Bank,          NA.                                             instructions for Store               Team Members: Scan and    email to Account           AMCB     CIF   Aggqum Matntengmg Dogﬁ




CONFIDENTIAL                                                                                                                                                                                                                                                     TD-ECP-0000583
          iii}
                 3“"                                                                            BUSINESS ACCOUNT MAINTENANCE
                 mum «Int canwnwm urn
      REGION:                  NYC          MetroiLong Island                     (1:3          RC   1::    5446              ACCOUNT NUMBER:                             -7453                                                      M
     BANK REPRESENTATIVE:                                     Kenrick Clarke                                                  DATE FORM PRINTED:                       04/122013

     BUSINESS TYPE:                                  Limited Liability               Company                                                 ADD’L ACCOUNT‘:
     STATUS:                       Updating Authotized S|9n8r(5)                                                                            ADD’L ACCOUNT':                                                    7



                                                                                                                                            '
                       V
                                                                                                                                                  Must have the sama          titling;   it   not a separate form            must be completed.
          BUSINESS NAME / MAILING ADDRESS:                                                                                TIN:

          35 Kermit Place LLC                                                                                            _0354                             LEGAL ADDRESS:                 (No       PO    Boxes)

                                                                                                                                                         35 Kermit PL
                                                                                                                                                         35 Kermit PL Brooklyn NY 11218
                                                                                                                                                              BUSINESS PHONE:                       (718) 438—3013




               Updated Business Documentation Obtained                                               mmch TO FORM)        :
                                                                                                                               General Business Resolution

                                                                                                                     IMPORTANT lNFORMATlON
                              Federal law requires                 all   ﬂnanctal hstltutlons to obtain, verify and record Information that identifies each person                                           who opens an            account.

      you. the undersigned. as authorized representative(s) of the business named above (the "Accounthotdeﬂ are personatlv liable tor the Accountholder's obligations with respect to the
     If

    account (such as the Accountholder's principaKs). owner(s) or guarantor(s)). you hereby authorize the Bank to. from time to time, tequest consumer reports containing neferances
    about you from third parties. such as a consumer reporting agency. in conneclion with opening and maintaining the acwIInL I! TD Bank, N.A. (the 'Bank‘) declines or Is othelese
    unable to open a demsll amount as a result of any information contained in such consumer report(s). the Bank will provide such notice containing data regarding the consumer
    reporting         agency as raqutred by applicable                        lava

    This section does not apply                       to   US. non-msldent            aliens.   Under penalty of   perjury. you. the   undersigned     certify that:

    1.  The number shown on this form Is the Accounlhoidet's conect taxpayei identiﬁcation number (or the Accounlhclder is waiting for a number to be Issued to the Accounthulder); and
    2.  The Accountholdei Is not subiect to backup withholding because: (a) the Accountholder is exempt from backup wilhholding, or (b) the Aconunthoidar has not been notified by the
        internal Revenue Service (IRS) that the Accountholder is subject to tackup withholding as a result of a failure to report all interest or dividends. or (c) the IRS has notiﬁed the
        Accounthofder that the Accountholder is no Iongar subject to backup withholding; and
    3.  The Accounlhoider is a U. 5. person (including a U S. resident alien); and
    4.  The Foreign Account Tax Compliance Act (FATCA) code ent-red on this form (if any) indicating that the payee is exempt from FATCA reporting, Is correct.
    Certiﬁcation Instructions. You must cross out item 2 above if the Accountholder has been notiﬁed by the IRS that lha Amountholder is currentty subject to backup withholding
    because the Accountholder has failed to report all interest and dividends on the Accountholder' 3 tax return or for any other reason For real estate transactions, item 2 does not apply
    For mortgage interest paid acquisition or abandonment of secured property. cancellation of debt contributions to an individual retirement arrangement (lRA). and ganeialiy, payments
    other than Interest and dividends you are not required to sign the Certiﬁcation but you must provide the Accounlhoider' s wired TlN.
          Th9 Internal Rwanua Service doe: not naulra your or the Accountholder's consunt to any provision orthts donurmmt othar than the uniﬁcation. required to avoid backup withholding.
    Relationahlp Consent
    C] By dtedting lhis box and signing below, yw.                                    autuize the Bank In use the balance lrom
                                                                                                                     ,                     (last 4 digits of accomt numbet). your personal mocking account
    tomeet the balance requirement on the Accounlholdar‘s Busheas Convenience Checking Plus or Business Pralniu Checking acwml, 589 Business Deposit Account Agreement for detalts.

    Authorized Representatlva(s)lﬁgners:
          [-                                                                                                                     —|         r'                                                                                                           'I




                                                                                                                                                           —
          L                                                                                                                      .)         L                                                                                                            .1

                                                                     Signature                                                                                                                     Signature

                                                                                                                                                                                              Theme T

                 _—
                                                                  Carlotta Norton                                                                                                                            Norton




                  Date of
                           .....

                                    Birth
                                                                   Pﬂnted         Name
                                                                                                           -ms TIN                                           Dale of Bidh
                                                                                                                                                                                              Printed     Name
                                                                                                                                                                                                                                   _2106
                                                                                                                                                                                                                                                   TIN
     Veriﬁcation:                                   Current Signer                                                                          Venrmﬁcn;                           Cutightggner
     If    Existing Personal Customer. Enter the                             RM Number:                                                      l1   Existing Personal Customer, Enter the                RM   Number:      -.......t,.,.t.......--




                                                      0 H’ // 2' // 9                                                                                                               O                              Q’
     Date Signed:
      r—                                                      '          '
                                                                                                                                            Date Signed:                                 ”f! 2 ’//
                                                                                                                                 'I
                                                                                                                                           r                                                                                                             ’1




                                                       "Jﬂ-                              "“"mww"
                                      d’ﬂ/lf,’mz.:)
                                            I
                                                        (““435
     L                                                                                                                           .1        L                                                                                                             4
                                                                     Signature                                                                                                                     Signature
                                                                  Tamlr Y Norton                                                                                                          Joseph 8 Norton
                                                                  Printed         Name                                                                                                        Printed    Name

                 Date of            Birth                                                                      TIN                                          Dale   olElirlh                                                                        “N
     Veriﬁcation:                                   Current Signer                                                                                                              Veriﬁcation            Completed
                              ______                                                                                                        Veriﬁcation:                                                                                                  4.

     1f   Existing Personal Customer. Enter the                          RM       Number:                                                   ll    Existing Personal Customer. Enter the              RM     Number:

     Date Signed:                               ,          C’H// .9— //’3
                                                                             1,
                                                                                                                                            Date Signed:        ______
                                                                                                                                                                                  0’1?"            2      [QWW
                                                                                                                                                                                              M‘
 Rev. 09.12016    1
                       TD     Bank‘    NA                                         Instructions for Store   Team Members: Scan and        email to Account,      AMCB CiF Account               g'mggguge           Q95




CONFI DENTIAL                                                                                                                                                                                                                           TD-ECP-0000584
